IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-85,993-01 & WR-85,993-02


                      EX PARTE ESEQUIEL MENDEZ JR., Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                      CAUSE NOS. 07-CR-756-D & 05-CR-262-D
                          IN THE 103RD DISTRICT COURT
                            FROM CAMERON COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft in two

cases and was sentenced to two and four years’ imprisonment, respectively.

       The trial court entered findings of fact and conclusions of law recommending that

Applicant’s claims be denied. After a review of the record and the findings, we agree that

Applicant’s claims are without merit. Therefore, we deny relief. Ex parte Torres, 943 S.W.2d 469,

472 (Tex. Crim. App. 1997).
                                                                                               2

         Applicant’s claims for pre-sentence jail time credit are dismissed. Ex parte Ybarra, 149
S.W.3d 147, 148-49 (Tex. Crim. App. 2004); Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App.

2010).

DELIVERED: December 7, 2016
DO NOT PUBLISH